Citation Nr: 1133283	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-28 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  She had subsequent service in the Nebraska Army National Guard.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The case was most recently before the Board in December 2010.  At that time, the Board remanded claims of entitlement to service connection for CFS and an acquired psychiatric disorder.  A remand for the two claims was necessary in order to comply with an August 2010 Joint Motion for Partial Remand (Joint Motion) that the United States Court of Appeals for Veterans Claims (Court) had granted.

In May 2011, the RO granted service connection for a mood disorder.  Because this benefit was granted, a claim of service connection for an acquired psychiatric disorder is no longer before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's CFS is related to her active military service.


CONCLUSION OF LAW

CFS was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for CFS.  In the interest of clarity, the Board will first discuss certain preliminary matters.  The Board will then render a decision.

Stegall concerns

In the December 2010 remand, the Board instructed the RO to contact the National Personnel Records Center and all other appropriate sources to obtain the Veteran's complete records from her entire period of service in the Army National Guard.  This development was instructed in order to comply with the August 2010 Joint Motion.  The claim was also to be readjudicated after any additional development steps were taken.  In January 2011, the RO made the record request.  In February 2011, the Veteran's complete available Army National Guard records were received by the RO.  Subsequently, the RO obtained recent treatment records from the VA Medical Center in Lincoln, Nebraska.  The claim was then readjudicated in a June 2011 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's December 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal. The Board observes that the Veteran was informed of the evidentiary requirements for the CFS service connection claim in a letter dated in January 2006 from the RO.

Crucially, the RO informed the Veteran of VA's duty to assist her in the development of her claim in the above-referenced letter whereby the Veteran was advised of the provisions relating to the VCAA.  Specifically, the January 2006 letter advises the Veteran that VA would assist her with obtaining "[r]elevant records from any Federal Agency.  This may include records from the military, VA Medical Centers (including private facilities where VA authorized treatment), or the Social Security Administration."  With respect to private treatment records, the letter informed the Veteran that the VA would make reasonable efforts to obtain private or non-Federal medical records to include "records from State or local governments, private doctors and hospitals, or current or former employers."  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

The Veteran was specifically notified in the VCAA letter to describe or submit any additional evidence which she thought would support her claims, in compliance with the "give us everything you've got" requirement contained in 38 C.F.R. § 3.159(b).  [The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in her possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) (2010).]

In short, the record indicates that the Veteran received appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a claim is comprised of five elements, the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, element (1) is not at issue.  The Veteran was advised as to elements (2) and (3) in the January 2006 letter, and elements (4) and (5) in a March 2006 letter.

The Board is of course aware of the Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears to stand for the proposition that VCAA notice must be sent prior to adjudication of an issue by the RO.  Crucially, the Veteran was provided with VCAA notice through the January 2006 letter, and her claim was adjudicated in the June 2006 rating decision, after she was provided with the opportunity to submit evidence and argument in support of her claim and to respond to the VA notice.  Thus, any VCAA notice deficiency has been rectified, and there is no prejudice to the Veteran in proceeding to consider her claim on the merits.  The Veteran and her representative have pointed to no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the VA has obtained service treatment records, VA and private outpatient medical records, and records from the Social Security Administration.  As discussed above, this includes the records from the Army National Guard that were obtained pursuant to the Board's December 2010 remand.  Additionally, as the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in connection with the claim in October 2008.  The report of the examination reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She has declined the option of a personal hearing.  After the most recent SSOC was issued in June 2011, the Veteran's representative indicated that the Veteran was waiving the SSOC 30-day waiting period and presented no additional argument or evidence.

Accordingly, the Board will proceed to a decision. 


Entitlement to service connection for CFS.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must generally be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Active military service

Active military service includes full-time active duty in the Armed Forces.  38 U.S.C.A. § 101(21)(A) (West 2002) 38 C.F.R. § 3.6(b) (2010).  This type of service is applicable to the Veteran's active duty in the regular United States Army from June 1974 to June 1977.

Active military service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24)(B), (C); 38 C.F.R. § 3.6(c), (d).  This type of service is potentially applicable to the Veteran's service in the Nebraska Army National Guard subsequent to her full-time active duty service.

Analysis

The Veteran essentially contends that she currently has CFS related to her military service.  She asserts that she experienced symptoms toward the end of her military service or shortly after service discharge.

With respect to Hickson element (1), the record is replete with diagnoses of CFS.  The medical evidence shows that the Veteran has been diagnosed with CFS since at least 1986.  Multiple VA and private treatment providers have diagnosed the Veteran with CFS.  Thus, this element is met.  

As for Hickson element (2), disease or injury in service, the Board will separately address the matters of in-service disease and in-service injury.

With respect to in-service disease, the medical evidence does not establish that CFS existed during the Veteran's period of active service (from June 1974 to June 1977) and the examination report at service discharge was silent for any findings regarding CFS.  Accordingly, in-service disease is not demonstrated for the claim.

As for in-service injury, service treatment records are negative for such as well.  However, in a June 2006 letter, J.D.C., M.D. noted that it was possible that the immunizations and other environmental factors that the Veteran was exposed to during service could have caused or aggravated her CFS.  Therefore, for purposes of this decision only, the Board finds that Hickson element (2), injury in service, is met.

With respect to critical Hickson element (3), the Board notes that in addition to the above opinion by Dr. C, there is an October 2008 VA examination report, which was rendered in conjunction with examination of the Veteran.  The examiner opined that CFS was diagnosed in 1986 based on symptoms that began in 1978, and that the etiology of CFS was essentially unknown.  The examiner stated that many environmental, occupational, and pharmacological exposures have been suspected though statistically none of them have been very prominent except for those with Gulf War Syndrome which did not apply to the Veteran as her symptoms predated the appropriate time frame.  The examiner concluded that it was impossible to define a specific etiology for the Veteran's symptoms but one could reasonably state (greater than 75 percent certainty) that the onset of her symptoms were in 1978.

Of crucial importance is that all of the relevant evidence in this case is speculative as to the etiology of the Veteran's CFS and the Court has held that medical opinions which are speculative, general or inconclusive in nature are of no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [evidence which is speculative, general or inconclusive in nature cannot support a claim.].  While Dr. C's opinion is arguably more in the Veteran's favor, the opinion does not offer much support for the speculative conclusion reached therein.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty].  Due to the overall speculative nature of both opinions of record, the Board finds they should be accorded no weight of probative value as to the issue of medical nexus.

To the extent that the Veteran is contending that the currently diagnosed CFS is related to her military service, she is not competent to comment on complex medical matters such as the etiology of her CFS, which the competent medical professionals have indicated is unknown.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494- 495 (1992); see also 38 C.F.R. §  3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of her own claim are not competent medical evidence and do not serve to establish nexus.

To the extent that the Veteran appears to be contending that she has had CFS continually since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, supporting medical evidence of CFS during service is required to sustain a service connection claim based upon continuity of symptomatology [and as will be discussed below the evidence does not establish a diagnosis until over a year after service discharge and not during any "active service" during National Guard service].  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking in this case.

Crucially, as indicated above, the competent medical evidence of record does not establish CFS until October 1978, which is over a year after active service discharge.  Thus, continuity of symptomatology has not been demonstrated from the Veteran's period of active service in the regular Army.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].

As noted previously, the Veteran's records from service in the Nebraska Army National Guard were obtained on remand.  The medical evidence contained therein is primarily copies of the already-existing medical records from the Veteran's service treatment records that were initially obtained and do not reference CFS.  Personnel records show that the Veteran had a period of National Guard service from September 1, 1978, to March 23, 1979.  Therefore, the October 1978 time frame of onset of disability is encompassed by these service dates.  Multiple medical professionals have determined that the Veteran's CFS had an onset of October 1978.  In fact, V.G.W., M.D., determined that the onset date was actually about October 24, 1978, when the Veteran had a positive mononucleosis test.

Although the evidence tends to show that the Veteran's CFS had its onset while she was serving in the Nebraska Army National Guard, the service records do not support that the Veteran had the requisite ACDUTRA service when the onset occurred.  A Retirement Credits Record documents that the Veteran did not earn any "points" for active duty, active duty for training, or full-time training duty during this period of National Guard service.  Because the record expressly shows no points for ACDUTRA or other active duty, the Board concludes that the Veteran did not become disabled from a disease or injury during ACDUTRA service within the National Guard service time period.  See 38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(c).  

The Retirement Credits Record does reflect that the Veteran earned 16 "total points for inactive duty."  Thus, she likely participated in some amount of days of INACDUTRA service during this period of National Guard service.  The service records do not show that the Veteran's CFS had its onset during a day of INACDUTRA.  However, the exact dates of when the INACDUTRA service occurred are not set forth in the Retirement Credits Record or other service records that were obtained.  Notably, private treatment records from a Dr. S. at the Lincoln Clinic document the treatment surrounding the relevant mononucleosis testing in October 1978 (and specifically October 24, 1978).  The records were not generated by a service department and there is no indication that the Veteran was participating in INACDUTRA at that specific time.

Nevertheless, service connection during INACDUTRA is only permissible for an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(d).  INACDUTRA service differs from ACDUTRA service because the language pertaining to a disease is removed.  Thus, service connection for a disease incurred in or aggravated by INACDUTRA service is not permissible.  Because the claim of service connection for CFS pertains to a "disease," service connection is not permissible for CFS incurred in or aggravated by INACDUTRA service.  A finding that CFS is a disease is supported by the medical research that the Veteran has submitted in support of her claim.  An article discussing CFS notes that "[t]he Centers for Disease Control (CDC) has recognized CFS as a disease..."  Consequently, even if the onset of CFS was on a day of INACDUTRA service (or CFS was aggravated by a day of INACDUTRA service), service connection would not be warranted as a matter of law.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert, 1 Vet. App. at 49.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) [although interest may affect the credibility of testimony, it does not affect competency to testify].

The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  Layno, 6 Vet. App. at 465.  The Veteran has indicated that she began to have symptoms of CFS at the end of active service or after active service discharge during service in the National Guard.  The record does not reflect symptoms in active service, and the record has firmly established the onset of disability as October 1978-during her time period in the Nebraska Army National Guard, but not during any service considered to be "active military service."  Additionally, as a lay person, however, the Veteran is not competent to offer an opinion on medical diagnosis or causation in this case, and the Board may not accept unsupported lay speculation with regard to complex medical issues.  Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu, 2 Vet. App. at 482.

Hickson element (3), nexus, has not been satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for CFS.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for CFS is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


